     Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 1 of 23 Page ID #:1
                                                                                 FILED

 1    Pritish Vora
                                                                   ~~~~ FE6 2 I P~' 3~ Q t
 2    27758 Santa Marg. Pkwy,#530                                  C __                 '.
                                                                    i ._   ~   r`~ iv
                                                                                                      ~'~iit~T
                                                                                                   ~+~ r~, L I ~.
 3    Mission Viejo, CA 92691                                                  :~~ , r ~ ~ f J;N


 4    949-292-8359
 5    Plaintiff in Pro Per
 6

 7

 8

 9                           UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA

11                                                   1~1~~~a-'0~a'66Dd                                              (~-~sx)
12 Pritish Vora,                                  Case No.:

13              Plaintiff,                        Violations of the Fair Credit
14          vs.                                   Reporting Act[15 U.S.C. § 1681 et
15 PNC BANK, N.A.,                                seq.]
16         Defendant.

17                                                JURY TRIAL DEMANDED

18
19
20    COMES NOW, Plaintiff, Pritish Vora, ("Plaintiff"), by way of Pro Se, files with

21    the Honorable Court his claim for damages against Defendant PNC BANK, N.A.

22 ("PNC") for violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b),
23 ("FCRA"), all parts and sub-parts that apply, and alleges herein as follows:
24                                  Preliminary Statement
25          1.       The FCRA was the product of Congressional concern over abuses in

26 the credit reporting industry. See Guimond v. Trans Union Credit Information Co.,
27 45 F.3d 1329, 1333 (9t'' Cir. 1995).
28          2.       The legislative history of the FCRA indicates that is was crafted to

                                           Page 1 of 19

                                   COMPLAINT FOR DAMAGES
         Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 2 of 23 Page ID #:2



     1     protect consumers from the transmission of inaccurate information about them
  2        to establish credit reporting practices that utilize accurate, relevant and Curren
  3        information in a confidential and responsible manner. "These consumer orientec
  4        objectives support a liberal construction of the FCRA." Guimond,45 F.3d at 1333
 5         citing Kates v. Croker National Bank, 776 F.2d 1396, 1397(9th Cir. 1985).
  6              3.    "The threat of punitive damages under § 1681 n of the FCRA is thf
 7         primary factor deterring the erroneous reporting by the credit reporting industry.'
 8  See Brim v. Midland Cred. Mme, 795 F.Supp. 2d 1255, 1265 (N.D. Ala. 2011
 9 (citing Yoha,~ v. City of Alexandria Employees Cred. Union, 827 F.2d 967,
                                                                             97:
10 (4`'' Cir. 1987)).
11               4.      The term "actual damages" in § 1681 o includes emotional distress a
12        humiliation.     Guimond, 45 F.3d at 1333.          "Neither a denial of credit r
13        transmission of a credit report to a third party is required for liability." Id.
14              5.    "Furnishers" are sources that provide credit information to cre~
15        reporting agencies ("CRAs"). See Gorman v. Wolpoff &Abramson, LLP, 5
16 F.3d 1147, 1153 (9th Cir. 2009). See also 12 C.F.R. § 1022.41(c). Under FCR
17 furnishers have the duty to investigate and correct inaccurate information,
                                                                               and
18        individual may bring a private cause of action to _sue a furnisher for its failu
19        to fulfill those duties. 15 U.S.C. § 1681s-2(b); Nelson v. Chase Manhattan Mort;
20        Cora•, 282 F.3d 1057, 1060(9`h Cir. 2002). (Emphasis added).
21                                      Jurisdiction and Venue
22              6.    Jurisdiction of this Court arises pursuant to Sec 618 of the FCRA,[1
23        U.S.C. § 1681p], and pursuant to 28 U.S.C. § 1331.
24              7.      Venue is proper in the United States District Court for the Centre
25        District of California pursuant to 28 U.S.C. § 1391(b) because Plaintiff resides i
26       this District, the harm to Plaintiff occurred in this District, and Defendant
27       regularly conducts business in this District, and in the State of California,
28       establishing personal jurisdiction.

                                               Page 2 of 19

                                       COMPLAINT FOR DAMAGES
         Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 3 of 23 Page ID #:3



     1                                              Ttin Uortina


  2               8.     Plaintiff, Pritish Vora, a natural person, is an adult individual wh
  3        resides in the County of Orange, in the State of California.
  4               9.
               Plaintiff is a "person" as defined in 15 U.S.C. § 1681a(b) and is
  5 "consumer" as defined in 15 U.S.C. § 1681 a(c).
  6               10.PNC is a Delaware corporation and whose address is 222 Delaw
  7       Avenue, Wilmington, DE 19801.
  8               11.    PNC also is a National Association with its principal place of busine
  9       at The Tower at PNC Plaza, 300 5`h Avenue, Pittsburgh, PA 15222.
10                12.PNC does not maintain an outside registered agent for service o
11        process. PNC may be served either at its Delaware address or at its Pittsb
12        corporate address for service of process at 500 1 S~ Ave., Pittsburgh, PA 15219.
13              13. PNC is in the business of banking, and through its ordinary course o
14        business, among other things, engages in the discounting and negotiating o
15        promissory notes,' drafts, bills of exchange, and other evidences of debt. [1:
16        U.S.C. § 24, y[ 7]. (Emphasis added).
17               14.
               PNC also is a servicer of unsecured credit card accounts, (i.e.
18 "transaction accounts"), as that term "transaction account" is defined
                                                                          by thf
19        Federal Reserve Act, Sec 19(b)(1)(C). See Hatteberg v. Bank of America, N.A. e
20        al., 8:19-cv-01236-JFW-PLA (C.D. Cal. 2019)(Doc 1, n.l)(case settled).
21               15.   PNC also is a person who "regularly and in the ordinary course o
22        business furnishes information to one or more consumer reporting agencies" abou
23 "transactions or experiences" with Consumers, as described in Sec 623(a)(2)(A)
                                                                                  o
24       the FCRA, 15 U.S.C. § 1681s-2(a)(2)(A), and is a "furnisher" as defined i~
25       Regulation V, 12 C.F.R. 1022.44(c).
26
          ~ Black's Law (2°d Ed.) defines "Promissory Note" as "a written promise to pay a debt by a
27
         specific date. It can be turned into cash by transferring it to another party." (Emphasis
28
         added). Source: https://thelawdictionary.org/promissory-note/

                                                   Page 3 of 19

                                          COMPLAINT FOR DAMAGES
      Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 4 of 23 Page ID #:4



  1           16.   PNC has faced prior suit in California for violations of the FCRA, 1'
  2 U.S.C. § 1681s-2(b) with allegations that it failed to correct or delete inaccurate
  3 information after receiving notice of such inaccuracies. See Peters v. PNC BANK,
  4     N.A. et al., 2:14-cv-01616-TLN-AC (C.D. Cal. 2014)(case settled).
  5                                    Statements of Fact
  6           17.  Plaintiff reaffirms and incorporates by reference all preceding
  7    paragraphs as though fully stated herein.
  8           18.  Upon information and belief, The United States Supreme Cour
  9    explained that F.R.Civ.P. 8(a) requires that a complaint "give the defendant fai
10     notice of what the...claim is and the grounds upon which it rests." See Bell Atl
11     Corp. v. Twombly,550 U.S. 544, 555 (2007)(internal citations omitted).
12            19.  Pursuant to F.R.Civ.P. 8(b)(2), Denials — Responding to thf
13     Substance. "A denial must fairly respond to the substance of the allegation."
14           20.    Pursuant to F.R.Civ.P. 8(b)(4), "if a party that intends in good faith tc
15     deny only part of an allegation must admit the cart that is true and deny thf
16     rest." (Emphasis supplied).
17           21.Pursuant to F.R.Civ.P. 11(b), REPRESENTATIONS TO THE
18     COURT,an attorney or unrepresented party certifies that to the best of the person';
19     knowledge information, and belief, formed after an inquiry reasonable under
20     the circumstances. (Emphasis supplied).
21           22.   The Consumer Financial Protection Bureau ("CFPB") publishes a lis
22     of exemplar credit card agreements on its site with general terms and conditions.2
23           23.    The CFPB states as follows: "If you are looking for informatior
24     suecific to your account, contact the bank or institution that issued your card. B~
25     law, the issuer must make your agreement available to you upon request. If yol
26     are having trouble getting your agreement, let us know by submitting a complaint.'
27 (Emphasis supplied).
28
      2 Source: https://www.consumerfinance.gov/credit-cards/agreements/
                                           Page 4 of 19

                                   COMPLAINT FOR DAMAGES
      Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 5 of 23 Page ID #:5



  1           24.     The CFPB website (i.e., consumerfinaance.gov, and bulletins issuec
  2     therein) are matters of public record. The Court "may take judicial notice of coup
  3 filings and other matters of public record." See Reyn's Pasta Bella, LLC v. V
  4 USA Inc., 442 F.3d 741, 746 n.6 (9t" Cir. 2006). Plaintiff requests the Court
 5 i take judicial notice of the CFPB's requirement that a financial institution "by la'
 6      must make the specific agreement available to a consumer upon request.
 7           25.  On or around early April 2017, Plaintiff made multiple requests t~
 8     PNC to obtain the original signed applicable true, correct and complete front any
 9     back certified copy of a Cardholder Agreement for a PNC account number 4311
10 9669-0000-0926 ("the transaction account").
11           26.  Plaintiff required PNC to give assurance that PNC would acc
12     payment for any alleged outstanding balance due in exchange for the origi
13     document of indebtedness in its original form within ten (10) days, showing A
14     terms and conditions of the transaction account.
15           27.    For   example,    Plaintiff   sent   a   NOTICE    TO     PRODUC
16 DOCUMENTATION directly to William S. Demchak, CEO ("CEO Demchak'
17 via Certified Mail on April 21, 2017 requiring same. Plaintiff signed his letter i
18 front of a California Notary.
19           28.  PNC failed to produce the applicable agreement. (Emphasis added)
20     Instead, PNC sent a formulaic, generic agreement Copyright 2013 which wa;
21     unsigned, post-dated from the issuance of any alleged card, and did not pro
22     ALL terms and conditions of the transaction account.
23           29.    For example, on Page 1 of the purported "PNC Bank Consumer Credi
24     Card Agreement," PNC included a Special Note, stating as follows, quotes
25     verbatim: "Examples in this Agreement are for illustration purposes only a
26    are not contract terms." (Emphasis supplied).
27           30.
               On May 12, 2017, Plaintiff sent a detailed five-page letter tit:
28    NOTICE TO CLOSE ACCOUNT and NOTICE TO CEASE AND DESIST

                                          Page 5 of 19

                                  COMPLP,INT FOR DAMAGES
         Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 6 of 23 Page ID #:6



     1
    PNC, directed to the attention of CEO Demchak. Plaintiff also signed the letter
  2 front of a California Notary, and sent the letter via USPS Priority
                                                                        Mail Overnight.
  3               31.  For example, Plaintiff stated the following in the letter to CEC
  4       Demchak dated May 12, 2017, "It has been over thirty (30) days since my firs
  5       request on April 9, 2017. After having written communication with four differen
  6       PNC agents, in has become abundantly clear that PNC is not is possession of any
  7       original documents of indebtedness regarding the account."
  8              32. PNC understood that Plaintiff denied he owed any alleged debt, either
  9       by way of an "account stated"3 OR by way of any applicable written agreement
10        and that the matter was now legally and financially settled.
11               33.
                 PNC understood after defaulting on its obligations to Plaintiff b
12 failing to provide the original, true, correct and complete certified
                                                                         copy of a writte
13        applicable copyright 2005 Cardholder Agreement, there was no balance strut
14        that Plaintiff agreed to except for a ZERO balance. (Emphasis added).
15               34.   PNC knew (or should have known) that the alleged account w~
16        closed. In fact, PNC did not send any further account statements to Plaintiff.
17               35. Upon information and belief, PNC understood the difference
18        an "open" account and a "closed" account. A "closed" account is, according tc
19        Black's Law, one "to which no further additions can be made on either side...'
20        Thus, it is clear that the "open" or "closed" nature of a book account turns not or
21        the account balance per se, but on the parties' expectations of possible
22  transactions between them. See Cochran v. Rubens, 42 Cal. App. 4`h 481,
23 (1996). (Emphasis supplied).

24              36.  PNC understood that there was no continuation of the transaction
25       account, and there were no "expectations of possible future transactions."
26
         3 An "account stated" is a statement between a creditor or the person to whom money is owed
27
         and a debtor(a person who owes)that a specific amount is owed as of a particular date. It can be
28
         expressed or implied, but still pursuant to the written terms of a signed agreement.

                                                   Page 6 of 19

                                          COMPLAINT FOR DAMAGES
         Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 7 of 23 Page ID #:7



     1           37.    PNC knew (or should          have known) the basic
 2         understanding that a liability to a bank cannot exist absent the presence of at
 3         applicable signed agreement evincing all written terms and conditions. Sep
 4  Thomas v. American Express, 193 So. 3d 809 (Ala. Civ. Ct. App. 2013)
 5 (Emphasis supplied). See also Hatteber~,(Doc 1, 9[ 28, n.2).
 6               38.  PNC knew (or should have known) that other banks in its home s
 7        of Pennsylvania faced class action lawsuits in attempts to collect alleged debts b~
 8        supplying consumers and the courts with non-notarized, post-dated, inapplicable
 9        unsigned, generic, formulaic alleged Cardmember Agreements. See Henner et al
10 Il'+~                         fates. P.C.. American Express                               C:]
11        N.A., 2:10-cv-05765-MSG (E.D. Penn. 2010)(case settled). See also
12        Discover Bank et al., 2:11-cv-01069-MSG (E.D. Penn. 2011)(case settled). S
13        also Wheeler v. Capital One Bank (USA) N.A. et al., 2:12-cv-05848-MSG (E.D
14        Penn. 2012)(case settled).
15              39.    Upon information and belief, PNC knew (or should have known)
16        whatever happens in Pennsylvania, does not stay in Pennsylvania.
17        added).
18              40.    PNC sent Plaintiff a bizarre "collection letter" in attempts to collect
19        non-existent alleged debt on or around June of 2017. (Emphasis added).
20              41.     Plaintiff responded to the collection letter on June 15, 2017 vi
21        certified mail, and DENIED he owed an alleged debt.
22              42.   On or around early December 2017, Plaintiff filed a complaint wit:
23        the CFPB, alleging, among other things, that PNC lacked standing to claim a deb
24        regarding the alleged account, and therefore PNC cannot state a claim for whic.
25        relief can be granted.
26              43.    PNC understood that Plaintiff disputed and denied the amount of an
27        alleged debt and demanded the ORIGINAL Cardholder Agreement.
28             44.     PNC responded to the CFPB complaint filed by Plaintiff with

                                              Page 7 of 19

                                       COMPLAINT FOR DAMAGES
      Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 8 of 23 Page ID #:8



  1     federal agency. PNC sent what it claimed was "the most recent statement for
 2      account" which showed a $0.00 balance due. (Emphasis added).
 3            45.    On or around early April 2018, PNC then knowingly, willfully
 4      intentionally and maliciously, assigned the non-existent alleged debt to a third
 5      party interloper, National Enterprise Systems,("NES"), an alleged "debt collector'
 6      as defined pursuant to the Fair Debt Collection Practices Act ("FDCPA"). See 1_
 7      U.S.C. § 1692a(6). (Emphasis added). Yourdictionary.com defines the wort
 8 "interloper" as "an intruder or someone who butts in where he isn't wanted."
 9       46. Upon information and belief, PNC failed to disclose to NES
10 Plaintiff had denied any alleged debt, disputed the same, and demanded
11 original applicable signed Cardholder Agreement.
12           47. Upon information and belief, PNC failed to disclose to NES
13 Plaintiff had filed a complaint against PNC with the CFPB.
14           48.  Plaintiff received a "dunning letter" from NES dated April 6, 2018
15     which claimed "This account has been listed with our office for collection."
16           49.
               Plaintiff was familiar with the word "dunning" as Plaintiff ahead
17 found it peculiar that it rhymed with the word "cunning." See Vora v. LVN`
18     Funding, LLC et al., 8:18-cv-01674-JLS-JDE (C.D. Cal. 2018)(Doc 1, ~[ 56)(cas
19     settled). It was obvious to Plaintiff that PNC must have assigned the non-existe
20     alleged debt to NES for collection.
21           50. Plaintiff filed a complaint against NES with the CFPB and sent
22     NOTICE to NES on April 17, 2018 via Certified Mail. Plaintiff disputed t:
23     alleged debt and refused the "offer to contract" with NES.
24           51.     Plaintiff received a response from NES dated May 29, 2018. NES
25     stated in writing to Plaintiff that it was "not aware of any circumstances prior to
26     account being placed with us that you mention in your complaint. Per your des;
27     resolution, NES has closed and returned the account to PNC Bank. NES
28     notified PNC Bank of your comulaint." (Emphasis supplied).

                                             Page 8 of 19

                                  COMPLP,INT FOR DAMAGES
         Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 9 of 23 Page ID #:9



     1            52.PNC knew (or should have known) that upon receipt of repea
  2        NOTICE, the PNC transaction account number ending in 0926 was defined as
  3 "ineligible account" which is not subject to collection. (Emphas
                                                                     is added).
     4           53.     PNC understood that NES did not send any further collection letters
  5       Plaintiff. PNC understood that NES was, in effect, "dun" dunning.
  6              54.     On or around July 30, 2018, Plaintiff made a "direct dispute" to PNC
  7       by disputing false, inaccurate, incomplete and/or unverified information regarding
  8       the PNC account being furnished to Experian. PNC knew (or should have known
  9       that the balance on the alleged account was $0.00. Therefore, the reporting of
10        amount other than zero was false, inaccurate, incomplete, or could not be verified.
11               55.   PNC knows (or should know} a direct dispute (i.e., one that is sen
12        directly to the address of the furnisher as stated in the credit report), pursuant tc
13        Sec 623(a) of the FORA, 15 U.S.C. § 1681s-2(a), does not have a private right o
14        action. However, that does not give PNC standing to violate the FCRA.
15               56.   PNC knows (or should know) that it still must conduct a reasonab
16        investigation upon NOTICE even if a consumer sends it as a direct dispute.
17               57.  In response to the direct dispute, PNC switched the "balance" on thf
18        Experian report from $6,875 to $299. PNC also added a "recent payment of $150'
19        when no such "recent payment" was made, since no such balance was due.
20              58.   PNC was maliciously attempting to make it appear that Plaintiff
21        an agreement/contract to pay an alleged debt with PNC.
22              59.
                 PNC preys upon the gullibility and innocence of what Congress ~
23 "the least sophisticated consumer."4

24
         4 The term "least sophisticated consumer" does not imply that a person grew up on an Amish
25
         farm in rural Pennsylvania, or one who has never used Amazon Prime. Courts use this term
26
         liberally in viewing a case from the standpoint of a person who may not be familiar with unfair,
27
         abusive or improper debt collection and credit reporting practices in violation of the FDCPA (for
28
         which banks such as PNC seem to be exempt)or FORA (for which they are not exempt).

                                                  Page 9 of 19

                                         COMPLAINT FOR DAMAGES
     Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 10 of 23 Page ID #:10



     1          60.On September 24, 2018, Plaintiff sent a DEMAND NOTICE TC
 2        REINVESTIGATE to the PNC address for direct disputes (P.O. Box 3180
 3       Pittsburgh, PA 15230). Plaintiff sent the letter via Certified Mail.
 4              61.
                Plaintiff demanded to see supporting documents for PNC's so-callec
 5 "investigation." Primarily, Plaintiff demanded to know the following regardin
                                                                                 g the
 6       Experian report: 1. Where is the supporting document to confirm a "recen
 7       payment of $150?" 2. Who made the change to the "balance" in the "Acc
 8       History" to $299?
 9              62.  PNC ailed to provide Plaintiff any supporting document of an
10       alleged "recent payment" because that was just a story concocted by PNC
11       Furthermore, PNC ailed to provide Plaintiff with the name of the person why
12       switched one false balance for another false balance on the Experian report.
13             63.On February 2, 2019, Plaintiff sent CEO Demchak a letter title
14       NOTICE OF VIOLATIONS OF THE FCRA via Certified Mail. The content o
15       the letter is on file with PNC at its corporate office, and it speaks for itself.
16             64.
                PNC sent a response on April 3, 2019 to Plaintiff. PNC resen
17 Plaintiff the same inapplicable, copyright 2013 generic, unsigned,
                                                                      post-dates
18       Cardholder Agreement. PNC further stated in the letter, "This is an attempt t~
19       collect a debt and/or enforce our lien." (Emphasis supplied).
20             65.    PNC knew (or should have known) that there was no alleged debt
21       collect, and no alleged lien to enforce. Plaintiff had already DENIED that h~
22       received any applicable agreement, and already DENIED he owed an alleged debt.
23             66.    PNC understood and knew (or should have known) that its letter t.
24       Plaintiff was "gossamer" in nature, barely rising above the level of speculation
25       resembling a house of straws built on sand.
26             67.    PNC understood and knew (or should have known) that its claim
27       it "sent the agreement" was complete poppycock.
28             68.    PNC understood and knew (or should have known) that a cons

                                              Page 10 of 19

                                      COMPLAINT FOR DAMAGES
     Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 11 of 23 Page ID #:11



     1    need not accept conclusory statements couched as factual allegations.                   Foy
  2   example, mere threadbare recitals by PNC that it "provided proof of the debt's
  3 ~ validity" were conclusory, hearsay, and DENIED. (Emphasis added).
  4              69.
                   On July 9, 2019, Plaintiff sent CEO Demchak a letter titled NOTICE
  5       TO STOP THE HARASSMENT via USPS Priority Mail with tracking. The
  6       content of the letter is on file with PNC at its corporate office, and it speaks fo:
  7       itself. Plaintiff also sent a copy via first class mail to the General Counsel of PNC
  8       Gregory B. Jordan, and another PNC agent.
  9              70.
                   As a courtesy to PNC, Plaintiff included with the letter a bar o
10       DoveO soap (travel size) which Plaintiff purchased from a local Target0 store.
11       Plaintiff requested CEO Demchak to "wash your "unclean hands.""
12               71.    Upon information and belief, CEO Demchak did not use the soap.
13               72. PNC continued to furnish information to Experian that it knew
14       should have known) was false, inaccurate, incomplete, or could not be verified.
15              73.  PNC responded to Plaintiff in a letter dated October 28, 2019, falsel
16       claiming that "PNC provided proof of the debt's validity." PNC continued makin
17 its conclusory statements without any evidentiary support that "the debt is valid.
18 PNC continued to make another claim of "This is an attempt to
                                                                          collect a
19 andlor to enforce our lien" when there was no debt to collect or lien to
                                                                            enforce.
20              74.
                 PNC knew (or should have known) that the CFPB made notes in
21 2013 bulletin regarding the Prohibitions of Unfair, Deceptive, or Abusive
                                                                             Acts
22 Practices in the Collection of Consumer Debts. (CFPB Bulletin 2013-07)
                                                                          .5
23              75.  PNC knows (or should know) that PNC is a "covered person" a
24       defined by the Consumer Financial Protection Act("CFPA"), 12 U.S.C. § 5481(6)
25       See also 12 U.S.C. § 5481(5) and (15)(A)(x). The CFPB has jurisdiction o~
26       covered persons pursuant to CFPA for violations of FDCPA and FORA.
27
         5 https://www.consumerfinance.gov/policy-compliance/guidance/supervisory-guidance/bulletin-
28
         prohibition-practices-collection-consumer-debts/

                                                 Page 11 of 19

                                         COMPLAINT FOR DAMAGES
     Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 12 of 23 Page ID #:12




     1          76.     Notwithstanding the powers of THOR and his mighty hammer, it may
  2       require an uprising from the public to get Congress to make an amendment
  3       change to Sec 623 of the FORA. See Whisenant v. First Nat'l Bank &Trust Cc
  4       258 F. Supp. 2d 1312, 1316 (N.D. Okla. 2003)("Congress did not create a priva
  5       right of action for violations of [FORA Sec 623(a)], providing at 15 U.S.C.
  6 ~ 1681s-2(d) that such violations "shall be enforced exclusively...by
                                                                              the Feder
  7 agencies and officials and State officials identified in that section.").
  8             77. PNC stated to Plaintiff in its letter dated October 28, 2019 that "PN
  9 ~ ~ considers the matter closed and we will not respond to future
                                                                            correspondenc
10       concerning this matter."
11             78.
               Plaintiff sent a NOTICE OF DISPUTE to Experian dated January
12 2020 regarding the PNC item appearing inaccurately on Plaintiff
                                                                   's Experian report.
13             79.     Plaintiff disputed the "Current Balance" as inaccurate and unverified.
14             80.     Plaintiff disputed the "Original loan amount" as unverified.
15             81.     Plaintiff disputed the "Amount past due" as inaccurate and unverified.
16             82.     Plaintiff disputed the Original "charged off'amount as unverified.
17             83.      Plaintiff disputed the "Current Status" as inaccurate, as the item was
18       still in dispute with PNC.
19             84.    Plaintiff sent the NOTICE to Experian via Certified Mail, and
20       postal service confirmed delivery.
21             85.     PNC knows (or should know)that Experian received the NOTICE O
22 DISPUTE from Plaintiff and initiated a dispute via its Automated Credit Dis
23 Verification("ACDV"). PNC knows (or should know)that it received
                                                                       the ACDV.
24             86.   PNC understood pursuant to the FCRA, Sec 623(b) 15 U.S.C. ?
25       1681s-2(b)(1), after receiving a notice pursuant to section 611(a)(2)[§ 1681i] of
26       dispute with regard to the completeness or accuracy of any information provided
27       by a person to a consumer reporting agency, the person shall
28                    (A)conduct an investigation with respect to the disputed information.

                                             Page 12 of 19

                                     COMPLAINT FOR DAMAGES
     Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 13 of 23 Page ID #:13




 1                    (B) review all relevant information provided by the con
 2                    reporting agency pursuant to section 611(a)(2)[§ 1681i];
 3                   (C) report the results of the investigation to the consumer rep
 4                    agency;
 5                   (D) if the investigation finds the information is incomplete
 6                    inaccurate, report those results to all other consumer reporti
 7                    agencies to which the person furnished the information and t]
 8                    compile and maintain files on consumers on a nationwide basis; and
 9                   (E) if an item of information disputed by a consumer is found to b~
10                   inaccurate, incomplete or cannot be verified after any reinvestigation
11                    under paragraph (1), for purposes of reporting to a consume
12                    reporting agency only, as appropriate, based on the results of the
13                    reinvestigation promptly —
14                          (i)     modify that item of information
15                         (ii)     delete that item of information; or
16                         (iii)permanently block the reporting of that item o
17            information. (Emphasis supplied).
18                                 Metro 2: The Rise of e-OSCAR
19            87. PNC utilizes the e-OSCARO web-based, Metro 20 compliant
20     automated system that enables data furnishers such as PNC to create and responc
21     to a consumer credit history dispute via data entry and a series of codes.6
22            88. PNC knows (or should know) that the Metro 2 resource guide can be
23     purchased. However, an older version is available as a matter of public record
24     See Millett v Truelink, Inc. 1:05-cv-00599-SLR (Dist. DE, 2005)(Doc 174-6).
25           89. In e-OSCAR, a furnisher such as PNC can make four different type
26     of responses: (a) verify account as accurate; (b) modify account trade li
27
       6 e-OSCAR is an acronym for "Online Solutions for Complete and Accurate Reporting."
28
       Source: https://www.e-Oscar.org/implementation/about-us

                                              Page 13 of 19

                                      COMPLAINT FOR DAMAGES
     Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 14 of 23 Page ID #:14



     1    information as indicated;(c) delete account; or(d) delete account due to fraud.
  2             90.    PNC knows (or should know) that if an account is modified
  3       deleted, the furnisher is supposed to send copies of its modification to each CRS
  4       with whom the data furnisher has a reporting relationship in order to maintai
  5       uniformity.
  6             91.   PNC knows (or should know) that it only pays .30 cents (thirty cents
  7      to respond to Plaintiffs dispute via the e-OSCAR system.
  8             92.  Upon information and belief, PNC knows (or should know) tha
  9      sending an ACDV response costs less than a cheap trinket at a local pawn shop.
10              93.   Plaintiff received the dispute results from Experian dated 01/24/20.
11              94.   PNC ailed to review all relevant information provided by Experia~
12       regarding Plaintiff's dispute.
13             95.   PNC ailed to update its records to reflect that information it wa
14       providing to Experian was, in fact, false, inaccurate, patently misleading and/o
15       UNVERIFIED. (Emphasis added).
16             96.    PNC ailed to correct the inaccuracies to ensure that the false balancf
17       for the non-existent alleged debt was DELETED. (Emphasis added).
18             97.    For example, PNC simply switched the date of "First Reported" fro
19 Sep 2012 (before dispute) to Jan 2013 (after dispute). PNC knew (or
                                                                          should ha~
20 known)these dates were false, inaccurate, incomplete, or could not be verified
                                                                                  .
21      98. For example, PNC continued to erroneously furnish a "charged o
22       balance of $5,906 and a "past due" balance of $6,875.
23             99.    PNC understood      that these balances were false, inaccurate
24       incomplete, or could not be verified.
25             100. PNC failed to conduct a proper investigation upon receipt of NOTI
26 from Experian, thereby violating 15 U.S.C. § 1681s-2(b)(1)(A), and failed
27 DELETE the item, thereby violating 15 U.S.C. § 1681s-2(b)(1)(E)(ii).
28             101. PNC understood and knew (or should have known) that any alley

                                            Page 14 of 19

                                     COMPLAINT FOR DAMAGES
     Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 15 of 23 Page ID #:15




     1    balance on the unsecured transaction account ending in 0926 was alrea
     2    discharged/offset by promissory notes sold to outside third-party investors.
  3             102. In the alternative, PNC knew (or should have known) that any alleg
  4       balance on the unsecured transaction account ending in 0926 was alrea
  5       discharged offset through insurance, with premiums funded by Plaintiff as
  6       portion of finance charges, without providing full and fair disclosure to Plainti
  7 (See Hatteber~, Doc 1, 9[ 38) (citing Cox v. Sherman, 1:12-cv-01654-
                                                                         TMP-M.
  8 (S.D. Indiana 2012)(internal citations omitted).
 9              103. PNC was using false credit reporting as a "collateral attack"
10       Plaintiff for disputing the non-existent debt upon receipt of NOTCE.
11       104. PNC knew (or should have known) that the alleged account ending i
12 0926 was no longer appearing on the TransUnion credit report.
13             105. PNC knew (or should have known) that the alleged account ending i
14       0926 was no longer appearing on the Equifax credit report.
15              106. PNC chose to "park" the non-existent alleged debt with Experian.
16              107. PNC knows (or should know) that the term "park" is an industry ter
17       used by data furnishers to willfully violate the FCRA by furnishing fal
18       information, even when they know the information is FALSE, and then failing ~
19       remove the item, even when they receive a NOTICE OF DISPUTE from tl
20       CRAB. (Emphasis added). See Rogers v. Discover Bank, 2:13-cv-01124-HG
21 (N.D. Ala. 2013)(case settled). See also Ross v. LVNV FUNDING, LLC,
                                                                       2:1i
22 cv-00150-SGC (N.D. Ala. 2016)(case settled).
23              108. PNC utilized false credit reporting and failure to investigate as
24       strategy to either coerce payment for anon-existent alleged debt and/or to ruin
25       credit score by keeping it artificially suppressed.
26            109. PNC knew (or should have known) that any person who fails
27       comply with any requirement imposed pursuant to the FORA with respect to
28       consumer is liable to that consumer. (Emphasis added).

                                             Page 15 of 19

                                      COMPLP,INT FOR DAMAGES
     Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 16 of 23 Page ID #:16




  1                                         Spokeo'hassuoken
  2        1 10. Plaintiff has Article III standing to file suit against PNC because: (a)
  3 Plaintiff has suffered an injury in fact; (b) The injury is fairly traceable
                                                                                  to the
  4 challenged conduct of Defendant PNC; and (c) It is likely to be redressed
                                                                                    by a
  5     favorable judicial decision.
  6           1 11. Plaintiff has personally suffered an actual or threatened injury at they
  7     hands of Defendant PNC. See United States v. Richardson, 418 U.S. 166, 177
  8 (1974). For example, the term "consumer report" according to Sec 603(d)
                                                                            of the
  9    FCRA [§ 1681a(d)] includes a~ written, oral, or other communication of any
10     information by a consumer reporting agency...which is used
11 used for credit, insurance or employment. (Emphasis supplied). The failure
12 investigate and delete unverified information will continue to cause
                                                                        Plain
13 further harm and injury.
14           1 12. Plaintiff has an injury in fact that is both particular and concre
15     because Plaintiff suffered a legally protected interest that is concrete, particulari~
16     and actual or imminent.
17           113. PNC violated Plaintiff's personal interests in the handling of
18     information which was individualized to Plaintiff.
19           1 14. PNC made more than "a bare procedural violation" and failed
20     research its own internal files to conduct a proper investigation upon receipt o
21     NOTICE OF DISPUTE from Plaintiff through a consumer reporting agency.
22        115. Plaintiff has spent a tremendous amount of time and energy
23 research PNC, its business practices, including but not limited to, prior
                                                                             civi
24 actions, and prior complaints filed against PNC with the CFPB.

25            1 16. PNC acted with a reckless disregard for the FCRA,far beyond making
26     a simply careless reading of the statute.
27
       ~ Spokeo. Inc. v. Robins, 136 S.Ct. 1540(2016). Upon information and belief, The Supreme
28
       Court "has spoken" and in 2018, it decided not to review Spokeo again.

                                               Page 16 of 19

                                       COMPLP,INT FOR DAMAGES
     Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 17 of 23 Page ID #:17



     1            117. Plaintiff has suffered headaches, loss of sleep, and extreme frustratio
     2    to fix the errors on his consumer reports. Plaintiff also incurred expenses.
     3         1 18. Plaintiff has suffered negative emotions directly caused by
  4       PNC for its willful and/or negligent violations of the FCRA.
 5              1 19. PNC and its agents were availed the opportunity to shed thei
 6        crocodile tears and simply DELETE the item of information from Plaintiff
 7        consumer report that was patently inaccurate, materially misleading and unverified
 8             120. Plaintiff extended ALL courtesies to PNC by sending ample NOTICE
 9       including a recently sent NOTICE to its general counsel that PNC is going to bE
10       sued in Federal Court. (See NOTICE OF SUIT/OPPORTUNITY TO CURF
11       attached as Exhibit A to this Complaint, and Exhibit B as proof of FedEx delivery)
12        121. Guided by the provisions of the relevant case law cited herein, thf
13 plain reading of the FCRA, and the statement of facts to support the
                                                                         Complaint
14 Plaintiff now brings. forth his cause of action against PNC for its
                                                                       violations o
15 Federal Law, 15 U.S.C. § 1681s-2(b).
16                                         Cause of Action
17                    Count I: Violation of the FCRA,15 U.S.C. § 1681s-2(b)
18             122. Plaintiff reaffirms and incorporates by reference all precedin€
19       paragraphs as though fully stated herein.
20             123. PNC, at all times relevant herein, acted through its principals, agents
21       employees, affiliates and ratified, or approved of the acts or omissions alleges
22       herein with respect to any negligent and/or willful violations of the FCRA, anc
23       were acting in the course and scope of the authority of such principals, agents
24       employees, and affiliates.
25             124. PNC received a NOTICE OF DISPUTE letter dated January 2, 20
26       and an ACDV through Experian, a consumer reporting agency.
27             125. PNC understood that Plaintiff was disputing inaccuracies in
28       Experian report concerning PNC account number ending in 0926.

                                            Page 17 of 19

                                      COMPLAINT FOR DAMAGES
     Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 18 of 23 Page ID #:18




     1          126. PNC failed to conduct an investigation with respect to the
  2       information, thereby violating § 1681s-2(b)(1)(A).
  3            127. PNC failed to review all relevant information provided by
  4       consumer reporting agency, thereby violating § 1681 s-2(b)(1)(B).
  5             128. PNC failed to properly report the results to the CRA,thereby violati
  6       § 1681s-2(b)(1)(C).
  7             129. PNC failed to consider that the false, inaccurate, incomplete
  8       unverified item was no longer appearing on either the TransUnion or Equif
  9      respective reports, and instead chose to "park" the unverified item with Experian.
10              130. PNC failed to DELETE the item that was false, inaccurate, incomplf
11       or could not be verified, thereby violating § 1681s-2(b)(1)(E).
12              131. PNC engaged in willful noncompliance of the FCRA,§ 1681n.
13              132. PNC engaged in negligent noncompliance of the FCRA,§ 16810.
14              133. As a result of PNC's willful violations, Plaintiff is entitled to
15       actual damages or statutory damages, and such amount of punitive damages as
16       court may allow, plus costs of the action.
17              134. As a result of PNC's negligent violations, Plaintiff is entitled to
18       actual damages, plus costs of the action.
19                           No "lodestar method" for a Pro Se litigant
20             135. Defendant PNC knows (or should know) that § 1681n and § 16$1
21       contain a "fee shifting provision" that provides for reasonable attorney's fees to
22 prevailing Plaintiff, but "these provisions do not allow pro se attorney litigants
23 recover attorney's fees on their own behalf." See
24  LLC, Case No. H-04-423, 2005 WL 5976334, at *2 (S.D. Tex. Jan. 19, 200
25 (citations omitted). See also Vaksman v. C.I.R. 54 F. App'x 592 (5th Cir. 2002.
26 ("As a pro se litigant, [the petitioner] is not entitled to attorney['s] fees because
27       quite simply, he did not actually `pay' or `incur' attorney['s] fees.").
28             136. Plaintiff, as a Pro Se, cannot "bill the client," for he IS "the client.'

                                              Page 18 of 19

                                      COMPLAINT FOR D~,MAGES
     Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 19 of 23 Page ID #:19



 1     (Emphasis added). See Vora v. Equifax Information Services, LLC et al., 8:19
 2     00302-AG-KES (C.D. Cal. 2019)(Doc 23, 25:1)(case settled).
 3                         Demand for Jury Trial F.R.Civ.P. 38(b)
 4            137. Plaintiff hereby demands a jury trial on all issues regarding the FC
 5     subject to a trier of fact. "Whether a reasonable investigation has been condu~
 6     is generally a question of fact for the jury." See Bruce v. First U.S.A. Bank, N.A..
 7      103 F.Supp. 2d 1135, 1143 (E.D. Mo. 2000).
 8           WHERFORE, based on the foregoing, Plaintiff prays for a favorable ruling
 9     against PNC on an entry ofjudgment from this Honorable Court as follows:
10                 a.     For willful violations, actual damages or statutory damages
11                        pursuant to § 1681n(a)(1)(A).
12                 b.     For willful violations, such amount of punitive damages as the
13                        court may allow pursuant to § 1681n(a)(2).
14                 c.     Costs of the action pursuant to § 1681n(a)(3).
15                 d.     For negligent violations, actual damages pursuant to §
16                        1681o(a)(1) and costs pursuant to § 1681o(a)(2).
17                 e.     Any other relief that the Court may deem just and proper.
18
19
20           Respectfully submitted on this day of    ~`'c~'~ z ~~ ~~
21
22                                           By: Pritish Vora, Pro Se
23
                                                         .~
24
25                                          Pritish Vora
26                                          27758 Santa Marg. Pkwy,#530
                                            Mission Viejo, CA 92691
27
                                           (949)292-8359
28                                          pvora2112@~mail.com

                                         Page 19 of 19

                                  COMPLAINT FOR DAMI+,GES
Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 20 of 23 Page ID #:20




                                    •        •
Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 21 of 23 Page ID #:21



  Pritish Vora                                                            February 18, 2020
  27758 Santa Marg. Pkwy,#530                                             Sent via FedEx
  Mission Viejo, CA 92691



  PNC Bank, N.A.("PNC")
  Attn: Gregory B. Jordan, General Counsel
  The Tower at PNC Plaza
  300 5`h Ave.
  Pittsburgh,PA 15222

  Re: PNC Account #ending in 0926


                *** NOTICE OF SUIT/OPPORTUNITY TO CURE ***

  Dear Mr. Jordan,

 PNC has defaulted on its obligations to provide an original, true, correct and complet
                                                                                        e
 copyright 2005 signed cardholder agreement regarding the above referenced alleged
 account, despite repeated demands.

 PNC IS GOING TO BE SUED IN FEDERAL COURT for violations of the Fair
 Credit Reporting Act, 15 U.S.C. § 1681s-2(b).

 Upon receipt of service of the complaint,PNC will have an opportunity to cure and
 resolve all claims amicably without the need for expensive and protracted litigatio
                                                                                     n.
 IfPNC does not respond to the verified complaint within 21 days upon receipt of
 service, then a copy of a default judgment will be sent to the address on record.

 Regards,

               ~~~
             Pritish Vora, Pro Se


THIS IS AN ATTEMPT TO MITIGATE DAMAGES FOR VIOLATIONS OF THE
FAIR CREDIT REPORTING ACT. ANY INFORMATION OBTAINED WILL BE
USED FOR THAT PURPOSE. THIS IS A NOTICE FROM A CONSUMER.
Case 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 22 of 23 Page ID #:22




                                     •        •
     • 8:20-cv-00366-DOC-KES Document 1 Filed 02/21/20 Page 23 of 23 Page ID #:23
   Case                                                     February 20, 2020

 Dear Customer,




The following is the proof-of-delivery for tracking number: 777800081050




Delivery Information:

Status:                              Delivered                                                                             ReceptionisUFront Desk
                                                                                             Delivered To:
Signed for by:                       J.HELVY                                                 Delivery Location:            300 5TH AVE

Service type:                        FedEx 2Day                                                                            PITTSBURGH, PA, 15222
Special Handling                     Deliver Weekday                                         Delivery date:                 Feb 20, 2020 08:31




Shipping Information:


Tracking number:                              777800081050                                   Ship Date:                       Feb 18, 2020

                                                                                             Weight:                          0.5 LB/0.23 KG


 Recipient:                                                                                   Shipper.
Gregory B. Jordan, Esq., PNC BANK, N.A.                                                      Pritish Vora,
The Tower at PNC Plaza
300 5th Avenue
PITTSBURGH, PA, US, 15222




                                                                 ..'
      . a'. yr X ~                                                  L
     ~                   ..   ~^      ~~~:~}~         ~~~    .          .~   ~~r+    ~. ..   1 ~.w,4r4 Y. ~F ~~          ~~~'        ~
                                                                                                               n~ `



     ~~~             F

                ~ ice.
                               .S

                               f'a
                                       y{

                                            Rr-   n   ~      e
                                                                             y
                                                                             y,
                                                                              .
                                                                              ,~ ,

                                                                             A "+M
                                                                                             y
                                                                                             yv   }j
                                                                                                   (

                                                                                             [`~4.:f .~
                                                                                                          t.
                                                                                                               .. ~..~ 1~5. ~`~.,.
